          Case 1:20-cv-08686-JPC Document 20 Filed 10/26/20 Page 1 of 4




UNITED STATES DISTRICT COURT
                                                                                  10/26/2020
SOUTHERN DISTRICT OF NEW YORK

BETTER HOLDCO, INC.,
                                                    No. 1:20-cv-08686
                         Plaintiff,

               v.

BEELINE LOANS, INC.,

                         Defendant.


               [PROPOSED] STIPULATED PRELIMINARY INJUNCTION

       Better Holdco, Inc. (“Plaintiff”) and Beeline Loans, Inc. (“Defendant”) (together, the

“Parties”) hereby stipulate and agree as follows:

       WHEREAS, on October 19, 2020, Plaintiff filed a Complaint, Proposed Order to Show

Cause with Emergency Relief and Motion for Preliminary Injunction and Expedited Discovery,

with exhibits, against Defendant (Doc. Nos. 1, 5-10), alleging, among other things, the

misappropriation of confidential information and trade secrets in violation of various laws by

Defendant; and

       WHEREAS, Defendant vehemently denies Plaintiff’s allegations;

       THEREFORE, through the resolution of this action, it is hereby ORDERED that:
            Case 1:20-cv-08686-JPC Document 20 Filed 10/26/20 Page 2 of 4




         (1)      Defendant is enjoined from using or disclosing Plaintiff’s Confidential

Information1 or Trade Secrets2 that have been disclosed or given to Defendant at any time by Jack

Abramowitz or of which Defendant became aware of as a consequence of Jack Abramowitz’s

employment with Plaintiff (collectively, “Better Information”);

         (2)      Within ten (10) business days of the entry of this Order by the Court, Defendant

shall destroy all electronic copies of any Better Information that it may possess and provide to

Plaintiff a certificate executed under oath by a third-party vendor attesting to such destruction and

that no other electronic copies of any Better Information are possessed or being retained by

Defendant, to the best of Defendant’s knowledge, as detailed in the certificate;

         (3)      Within ten (10) business days of the entry of this Order by the Court, Defendant

shall return to Plaintiff a copy of any tangible hardcopies of any Better Information that it may

possess and provide to Plaintiff a certificate executed under oath by a third-party vendor or officer

of Defendant attesting to such destruction and that no other tangible hardcopies of any Better

Information are possessed or being retained by Defendant, to the best of Defendant’s knowledge,

as detailed in the certificate;




1
  “Confidential Information” means information created by or otherwise owned by or belonging to Plaintiff relating
to its business that possesses an element of value to Plaintiff and is not generally known to the public or Plaintiff’s
competitors, the disclosure of which to a competitor would convey an unfair competitive advantage to a competitor.
Confidential Information shall not include any information that (x) is or becomes generally available to the public
other than as a result of an unauthorized disclosure, (y) has been independently developed and disclosed by others
without violating this Order or the legal rights of any party, or (z) otherwise enters the public domain through lawful
means.
2
  “Trade Secrets” means financial, business, scientific, technical, economic, or engineering information, including
patterns, plans, compilations, program devices, formulas, designs, prototypes, methods, techniques, processes,
procedures, programs, or codes, whether tangible or intangible, and whether or how stored, compiled, or memorialized
physically, electronically, graphically, photographically, or in writing that (1) derives economic value, actual or
potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use, and (2) is the subject of efforts that are reasonable under
the circumstances to maintain its secrecy.

                                                        -2-
          Case 1:20-cv-08686-JPC Document 20 Filed 10/26/20 Page 3 of 4




       (4)     Defendant’s agreements in the foregoing paragraphs (1)-(3) shall not constitute an

admission that any or all of the returned or destroyed Better Information constitutes confidential

information or trade secrets within the meaning of any law. Notwithstanding the foregoing

paragraphs (1)-(3), until resolution of this action or further order of this Court, Defendant’s

undersigned outside counsel shall maintain a secure copy of the Better Information which shall

preserve and not alter any of the metadata associated with the Better Information and shall not be

disclosed, directly or indirectly, to any person other than such outside counsel and Better and its

outside counsel; and

       (5)     Nothing in this Order is or shall be construed or deemed to be an admission of

liability, waiver of any of Defendant’s defenses in this action, or acknowledgement of the validity

or merit of the other Party’s allegations, claims or defenses, which each Party, respectively, denies

and continues to deny in all respects. Defendant expressly reserves the right to move to dismiss

any claims set forth in Plaintiff’s Complaint on any basis. This Order, its contents, and the Parties’

agreements hereunder, other than the certificates provided hereunder, are subject to Rule 408 of

the Federal Rules of Evidence and shall not be offered or received in evidence in this or any other

action or proceeding and for any purpose, except as may be necessary to enforce this Order.

       (6)     Within one (1) business day of Plaintiff’s receipt of the certificates provided for in

paragraphs (2) and (3) above, Plaintiff shall withdraw its Proposed Order to Show Cause with

Emergency Relief and Motion for Preliminary Injunction and Expedited Discovery, with exhibits

(Doc. Nos. 5-10).

       (7)     Each of the Parties reserves all rights and remedies, including without limitation

the right to seek modification of this Order by the Court.




                                                -3-
         Case 1:20-cv-08686-JPC Document 20 Filed 10/26/20 Page 4 of 4




      SO ORDERED, this 26th day of October, 2020.




                                       The Honorable John P. Cronan, U.S.D.J.



CONSENTED TO AND AGREED BY:


_______________________________             _______________________________
Anne E. Beaumont                            Amy J. Traub
Lance J. Gotko                              Saima Z. Sheikh
Priyanka K. Wityk                           Baker Hostetler LLP
Friedman Kaplan Seiler & Adelman LLP        45 Rockefeller Plaza
7 Times Square                              New York, NY 10111
New York, NY 10036                          atraub@bakerlaw.com
abeaumont@fklaw.com                         ssheikh@bakerlaw.com
lgotko@fklaw.com
pwityk@fklaw.com

Attorneys for Plaintiff                     Attorneys for Defendant

                                            Dated: October 23, 2020




                                         -4-
